787 N.W.2d 483 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald Lee KISSNER, Defendant-Appellant.
Docket No. 140274. COA No. 293022.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the November 2, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand and for appointment of counsel are DENIED.